376 F.2d 600
Claire E. WHITE, Appellant,v.The GORHAM CORPORATION, Appellee.
No. 11178.
United States Court of Appeals Fourth Circuit.
Argued May 4, 1967.Decided May 8, 1967.

Karl G. Sorg, Arlington, Va., and Frank J. Martell, Washington, D.C., for appellant.
Robert C. Coleburn, Arlington, Va., for appellee.
Before BOREMAN, WINTER and CRAVEN, Circuit Judges.
PER CURIAM:


1
A jury found in favor of the plaintiff and against the defendant upon her claim of personal injuries sustained through defendant's alleged negligence and fixed her damages at an amount obviously determined by the jury as reasonable.  The plaintiff moved the district court to set aside the jury verdict and grant a new trial solely on the issue of damages, asserting inadequacy of the verdict.  The motion was denied and judgment was entered on the verdict.  We are not persuaded that the amount of the verdict was inadequate or that resubmission of the issue of damages to a jury was required.  We find no abuse of discretion by the court below in denying the motion for a new trial.


2
Affirmed.